Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022, has been entered.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-28 under 35 U.S.C. 103 as being unpatentable over Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018, cited in the previous Office action) and in view of Li (EP2723173B1, published 12/27/2012, cited in the previous Office action), is withdrawn because of the Applicants’ arguments on the grounds of a surprising and an unexpected observation that, the administration of a compound of Formula I (compound 17, see Figure 1 below) to streptozotocin (STZ) induced diabetic rats, was found to significantly reduce urinary excretion of albumin from 103 ng/ml to 35 ng/ml, which could not have been predicted by the prior art. Please see pages 16-17 of Remarks filed on 02/14/2022, and Table 1 at page 27 of the instant specification.
Applicants’ arguments have been fully considered and are deemed to be persuasive.

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-28 on the ground of nonstatutory double patenting as being unpatentable over: 1) claims 1-10 of U. S. patent No. 9,452,160 (reference patent), in view of Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018, cited in the previous Office action); and 2) claims 1-2 of U. S. patent No. 9,708,294 (reference patent), in view of Belyea   (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018, cited in the previous Office action), is withdrawn in view of the Applicants’ arguments on the grounds of a surprising and an unexpected observation that, the administration of a compound of Formula I (compound 17, see Figure 1 below) to streptozotocin (STZ) induced diabetic rats, was found to significantly reduce urinary excretion of albumin from 103 ng/ml to 35 ng/ml, which could not have been predicted by the prior art. Please see pages 16-18 of Remarks filed on 02/14/2022, and Table 1 at page 27 of the instant specification.
Applicants’ arguments have been fully considered and are deemed to be persuasive.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound of Formula I and compound 17 



Claim Rejoinder
Withdrawn claims 8-9 and 24, have been rejoined with claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-28, because all the claims directed to the non-elected species of kidney disease, have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 01/17/2019, has been reconsidered in view of the allowability of claims directed to: i) nicotine-exacerbated chronic kidney disease (claim 8); and ii) acute kidney failure (claims 9 and 24), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for treating a human patient having disease or disorder characterized by: 1) the activation of an AChR pathway; and 2) albuminuria, with a compound of Formula I (see Figure 1 above), wherein the disease or disorder is further limited to chronic kidney disease consequent to diabetic neuropathy, acute kidney failure, nicotine-exacerbated chronic kidney disease, or chronic kidney disease in the absence of nicotine exacerbation, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
1) Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action), teaches to treating STZ induced diabetic rats (diabetic neuropathy), with a nicotinic acetyl choline receptor (nAChR) antagonist compound ACV1. Please see pages 18, 30-38, Examples 1-3 and Figures 1-4. Although Belyea is not explicit in teaching DN as chronic kidney disease, Huizing is cited for providing evidence that DN is a chronic kidney disease1.
However, Belyea as evidenced by Huizing fails to suggest or teach the claimed compound of Formula I.
2) Li (EP2723173B1, published 12/27/2012, cited in the previous Office action), teaches a compound of Formula I as nAChR antagonist, which finds utility in the treatment or prophylaxis of a disease or disorder characterized by the activation of an acetylcholine pathway. Please see abstract, ¶s 0040-45, 0057, 0077, 0084-0096, Examples 3-6, Table 1 and reference claims 1-11. Li teaches exemplary inhibition of nAChR with compounds of Formula I, such as Applicants’ compound 17 (see Figure 1 above). Please see Li at ¶ 0077 and Table 1. 
However, Li fails to suggest or teach, wherein the disease or disorder is chronic kidney disease consequent to diabetic neuropathy, acute kidney failure, nicotine-exacerbated chronic kidney disease, or chronic kidney disease in the absence of nicotine exacerbation.
Furthermore, the surprising and unexpected observation that, the administration of a compound of Formula I (compound 17, see Figure 1 below) to STZ induced diabetic rats, was found to significantly reduce urinary excretion of albumin from 103 ng/ml to 35 ng/ml (see discussions above), could not have been predicted by the prior art.
Conclusions
Claims 1-3, 6-9, 13, 15-16, 20, 22 and 24-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See Huizing at ¶ 0100.